Citation Nr: 0937934	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran had 20 years active duty service ending in 
January 1964.  He died in April 2007.  The appellant is 
advancing her claim as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2007, 
a statement of the case was issued in August 2008, and a 
substantive appeal was received in October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2007; the death certificate 
lists the immediate cause of death as aspiration pneumonia; 
another significant condition contributing to his death, but 
not resulting in the underlying cause of death, was tympanic 
membrane perforation.

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of right shoulder dislocation 
with subacromial bursitis and degenerative joint disease 
(major), evaluated as 40 percent disabling; residuals of left 
shoulder dislocation with subacromial bursitis and 
degenerative joint disease, evaluated as 30 percent 
disabling; scars, residuals of perforation, left tympanic 
membrane, evaluated as 0 percent disabling.  A combined 
disability evaluation of 60 percent was assigned from 
November 2001, and a total disability based on individual 
unemployability (TDIU) was also in effect from November 2001.
3.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The record shows that the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal in June 2007 and October 2008 
letters.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that with regard to Dependency and Indemnity 
Compensation (DIC) claims, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. 

The Board recognizes that there has been no formal notice of 
the requirements of a claim for dependency and indemnity 
compensation (DIC) as outlined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  However, the record shows that the 
appellant had actual knowledge of the requirements discussed 
in Hupp.  The VCAA notice letters of June 2007 and October 
2008 and the August 2008 statement of the case collectively 
advised the appellant of the essential elements of the DIC 
claim.  The Board notes that the case was readjudicated in 
April 2009 via a supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The 
appellant's underlying legal arguments are based on 
contentions that the Veteran's cause of death is due to a 
service-connected disability and exposure to asbestos during 
his period of service.  The record also shows that the 
appellant is presently represented by a state service 
organization.  No useful purpose would be served in this case 
by delaying appellate review for formal notice under Hupp 
when the facts demonstrate actual knowledge by the appellant.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this case, the Veteran's service treatment 
records are on file, as are VA treatment records and private 
medical records.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
The Board concludes that the record, as it stands, includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

The Veteran's claims file has been reviewed by several 
medical professionals, and medical opinions have been 
obtained.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports are thorough and contain sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant, to notify and assist her, have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.



Laws and Regulations

The appellant is claiming service connection for cause of the 
Veteran's death. Specifically, it appears that the 
appellant's contentions are that her husband's aspiration 
pneumonia, which lead to his death, was due to his residuals 
of perforation, left tympanic membrane, that manifested in 
service, and/or his exposure to asbestos during service. 

In a claim of service connection for the cause of the 
Veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312.  Evidence 
must be presented showing that a service-connected disability 
is either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for Veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

A certificate of death on file shows that the Veteran died in 
April 2007.  The immediate cause of death was recorded as 
aspiration pneumonia.  The certificate states that another 
significant condition contributing to death, but not 
resulting in the underlying cause, was tympanic membrane 
perforation.  At the time of the Veteran's death, service 
connection was in effect for residuals of right shoulder 
dislocation with subacromial bursitis and degenerative joint 
disease (major), evaluated as 40 percent disabling; residuals 
of left shoulder dislocation with subacromial bursitis and 
degenerative joint disease, evaluated as 30 percent 
disabling; scars, residuals of perforation, left tympanic 
membrane, evaluated as 0 percent disabling.  A combined 
disability evaluation of 60 percent was assigned from 
November 2001, and a total disability based on individual 
unemployability (TDIU) was also in effect from November 2001.

The claimant does not contend, nor does any evidence of 
record suggest, that aspiration pneumonia manifested during 
service or within any presumptive period immediately 
following service.  Indeed, the Veteran's death certificate 
indicates that the onset of aspiration pneumonia was only two 
days prior to death, or approximately 43 years after 
separation from service.  Rather, the claimant contends two 
theories of entitlement to support her claim of service 
connection for the cause of the Veteran's death.  Initially, 
the appellant claimed that the Veteran's service-connected 
residuals of perforation, left tympanic membrane caused 
and/or contributed to the Veteran's fatal aspiration 
pneumonia.  A second theory of entitlement is that the 
Veteran was exposed to asbestos during service, which caused 
and/or contributed to his aspiration pneumonia.

The Veteran's service treatment records reflect that he was 
treated on numerous occasions over his 20 years of active 
service for various health problems.  Notably, in August 
1951, the Veteran was diagnosed with subacute tracheitis and 
acute bronchitis, and hospitalized for three days.  
Additionally, an October 1956 examination report specifically 
reported a perforation in the posterior half of the left 
tympanic membrane.  During an August 1963 examination 
performed for retirement purposes, the Veteran described his 
present health as "excellent" and noted whooping cough, but 
expressly denied ever having had ear, nose, or throat 
trouble, running ears, chronic or frequent colds, asthma, 
shortness of breath, and pain or pressure in chest.  The 
Veteran further denied that he had ever been advised to have 
any operations; been a patient in any type of hospitals; had 
an illness or injury other than those already noted; or been 
consulted or treated by clinics, physicians, healers, or 
other practitioners within the past five years for other than 
minor illnesses.  The Veteran's ears, drums (perforation), 
and lungs and chest were clinically evaluated as normal.  
Significantly, the Veteran's service treatment records do not 
reflect any treatment or medical diagnoses of pneumonia.  

The Veteran's post-service medical records show treatment for 
various respiratory complaints since February 1984, which was 
approximately twenty years after discharge from service.  The 
Board notes that there is no medical evidence showing that 
the Veteran's in-service respiratory illnesses (subacute 
tracheitis and acute bronchitis) had any relationship to his 
post-service respiratory issues.

The record shows that the Veteran was hospitalized on April 
23, 2007; he was admitted to the general medicine floor with 
anemia and abdominal pain after falling.  During this 
hospitalization, the Veteran was diagnosed with many 
conditions, including: anemia; an abdominal mass; chronic 
obstructive pulmonary disease; hypertension; peripheral 
neuropathy; hypoalbuminemia; anticoagulation, 
supratherapeutic; and aspiration.  On April 24, 2007, the 
Veteran had a cat scan of his pelvis, which showed a large 
heterogeneous mass at the cecum; differential diagnoses 
included neoplasm, hematoma or inflammatory process such as 
diverticulitis.  On April 28, 2007, the Veteran had an x-ray 
taken of his chest, which showed a left-sided infiltrate and 
a possible little infiltrate over in the right base.  In 
April 2007, the Veteran died at the age of 82.

In July 2007, a VA physician (an ear, nose, and throat 
specialist) offered an opinion addressing the Veteran's cause 
of death (the Board notes that the same physician evaluated 
the Veteran during a compensation and pension examination in 
May 2003).  After reviewing the claims file, the physician 
stated that he did not find anything in the record that 
indicated any relationship to the Veteran's left eardrum 
scarring or perforation that would have contributed to his 
death.  The examiner concluded that it was less likely as not 
that his scarred left eardrum contributed to his death, given 
that the Veteran died as a result of some type of abdominal 
mass with anemia and subsequent complications.

In August 2007, VA obtained a fee basis opinion from an 
audiologist, which specifically addressed whether the 
Veteran's service-connected perforation of the left tympanic 
membrane contributed to his death.  After reviewing the 
claims file, the audiologist stated that there was no 
evidence that the Veteran's past left middle ear problems 
contributed in any way to his death.  The audiologist also 
stated that in his 30 years as an audiologist, he had never 
heard or read any literature about a perforated eardrum in 
one ear (that has since healed) causing or contributing to a 
person's death. 

In March 2009, a VA nurse practitioner offered an opinion 
specifically addressing whether the Veteran's in-service 
exposure to asbestosis contributed substantially or 
materially to his death, and/or that such exposure combined 
to cause death, and/or that it aided or lent assistance to 
the production of death.  The nurse practitioner reviewed the 
available chest x-rays, cat scans, and pulmonary function 
tests with the assistance of a pulmonologist.  It was noted 
that imaging showed no evidence of asbestosis or asbestos 
related disease.  After reviewing the claims file, the nurse 
practitioner stated that even if the Veteran had had a slight 
amount of asbestos related pulmonary disease, such that it 
was not identifiable on cat scan imaging, it was unlikely 
that it would have significantly changed the Veteran's course 
after he aspirated, nor would any type of asbestos damage be 
the cause of the Veteran's aspiration.  The examiner 
concluded that it was less likely as not that the Veteran had 
residuals of asbestosis exposure which contributed 
substantially or materially to his death, and/or which 
combined to cause his death, and/or which aided or lent 
assistance to the production of his death.

Analysis

The Veteran's service records do not document any treatment 
for aspiration pneumonia.  The Veteran did not report 
aspiration pneumonia during his military separation 
examination.  During the Veteran's separation examination, 
the Veteran expressly denied ever having had ear, nose, or 
throat trouble, running ears, chronic or frequent colds, 
asthma, shortness of breath, and pain or pressure in chest; 
the medical examiner determined the Veteran's ears, drums 
(perforation), and lungs and chest to be clinically normal.  
It thus appears that neither the Veteran nor the examiner 
believed that there was any pertinent medical problem related 
to his ears or lungs at the time of his discharge.

The post-service evidence is silent for any respiratory 
complaints until February 1984.  The lack of any post-service 
medical records documenting the Veteran's respiratory 
illnesses until approximately twenty years after leaving 
active duty is probative to the issue of chronicity of the 
disability.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board assigns considerable weight in this case to the 
three VA medical opinions which addressed the cause of the 
Veteran's death.  After reviewing the Veteran's service 
treatment records and post-service treatment records, all 
three examiners concluded that the Veteran's active duty did 
not cause or contribute to his death.  Furthermore, the 
examiner from the July 2007 examination concluded that the 
Veteran died as a result of some type of abdominal mass with 
anemia and subsequent complications.  Additionally, the 
Veteran's death certificate states that aspiration pneumonia 
had its onset approximately two days prior to his death.

After a thorough review of the medical evidence, the Board 
must conclude that service connection is not warranted for 
the Veteran's cause of death.  There is no medical evidence 
in service documenting pneumonia, specifically including 
aspiration pneumonia.  Significantly, the Board notes that 
there is no clinical medical nexus evidence of record 
relating the Veteran's death to his service in the military, 
including both the aspiration pneumonia and the Veteran's 
service-connected disabilities.

The Board recognizes the statements from the appellant 
indicating that the Veteran's death is related to service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  In other words, the appellant is competent to 
describe how the Veteran looked and behaved since his 
discharge from service.  However, as a lay witness, she has 
not demonstrated that she has the medical expertise required 
to determine whether the Veteran's death was related to 
service.  While the appellant's contentions have been 
carefully considered, these contentions are outweighed by the 
medical evidence of record which argues against her claim.

In conclusion, the Board sympathizes with the appellant for 
her loss; however, a preponderance of the evidence is against 
the appellant's claim for entitlement to service connection 
for the cause of the Veteran's death.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


